Citation Nr: 0005092	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-25 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

In September 1998 the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's cause of death as listed on his death 
certificate was as a result of cardiomyopathy.  It was also 
noted that end stage renal disease was a significant 
condition contributing to death but was not an underlying 
cause.  

3.  Neither cardiomyopathy nor renal disease was manifested 
in service or for many years thereafter.  
4.  The persuasive evidence of record indicates the veteran's 
seminoma and myasthenia gravis are not causally related to 
service, including inservice radiation exposure. 

5.  In view of the evidence of record, the Board finds no 
need to obtain additional expert opinion regarding the issue 
on appeal.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred during active service, or to a disability 
that may be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312, 20.901 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service records show the veteran served in the 188th Airborne 
Infantry Regiment.  Correspondence from the National 
Personnel Records Center dated in January 1996 reported no 
medical records related to the veteran were maintained at 
their facility and indicated that records may have been lost 
due to fire.  It was also noted that no alternative Office of 
the Surgeon General records related to the veteran were 
available.

The record includes a copy of correspondence dated in 
November 1977 from the Department of the Army, Office of the 
Chief of Legislative Liaison, which reported that records 
showed the veteran participated in a nuclear test program 
during 1951.  It was noted that cancer, generally, affected a 
large segment of the population and referred to a number of 
specific diseases, and that based upon the information 
provided it could not be determined if the veteran's malady 
was a disorder known to be associated with radiation 
exposure.

A June 1982 Defense Nuclear Agency Fact Sheet reported the 
1st Battalion of the 188th Airborne Infantry Regiment had 
participated in a nuclear event, known as Shot DOG, in 
association with Operation BUSTER-JANGLE, a series of 
atmospheric nuclear weapons tests conducted at the Nevada 
Proving Ground in 1951.  It was noted that Shot DOG was an 
air dropped nuclear device detonated with a yield of 21 
kilotons which the Army units witnessed from an observation 
point 11 kilometers from ground zero, and that post 
detonation the units were moved to within 460 meters from 
ground zero at their closest point accompanied by 
radiological safety monitors and preceded by radiation survey 
teams.  

An August 1986 private hospital discharge summary includes 
diagnoses of metastatic malignant germ cell tumor with 
metastatic disease to the lungs, status post testicular 
carcinoma of the seminoma type in 1968, history of metastatic 
carcinoma to the peri-aortic nodes, status post radiation 
therapy to the lumbosacral/peri-aortic area, and chronic 
obstructive pulmonary disease.  An August 1986 pathology 
report noted a diagnosis of left lung biopsies with multiple 
foci of metastatic carcinoma consistent with metastatic 
malignant germ cell tumor.  It was also noted that histologic 
features were suggestive of seminoma with intermixed 
embryonal carcinoma.

An August 1987 private medical report from Dr. E.S.M., a 
specialist in internal medicine, noted the veteran had 
developed widely metastatic testicular carcinoma.  The 
physician stated a lung biopsy in August 1986 revealed the 
veteran's metastatic disease to be of testicular carcinoma in 
nature.  It was also noted the veteran's recurrence of eye 
palsy was secondary to ocular myasthenia gravis which was 
sometimes associated with underlying tumors.  

In his August 1987 application for VA benefits the veteran 
reported the onset of cancer in 1953, first diagnosed in 
1968, and with recurrence in 1986.  In a December 1987 
statement in support of the claim he described his 
participation in a nuclear atmospheric test in November 1951.  
In a statement received by the RO in April 1988 the veteran 
reported he had received no medical treatment during active 
service.  

A report received by the RO in August 1987 shows the veteran 
participated in Operation BUSTER-JANGLE and received a total 
recorded external operation gamma dose in rem of 0.060.  

In November 1988 the RO denied entitlement to service 
connection for the residuals of radiation exposure to include 
testicular carcinoma and pulmonary metastasis.  

A February 1992 private medical report from Dr. W.A.W., a 
specialist in internal and pulmonary medicine, noted the 
veteran's germ cell carcinoma required repeated chemotherapy, 
and that secondary to chemotherapy the veteran had developed 
myasthenia gravis and peripheral neuropathy.  It was also 
noted that the veteran's renal insufficiency was secondary to 
medication use and that his chronic obstructive pulmonary 
disease was secondary to cigarette smoking.  

Hospital records dated in September 1994 included discharge 
diagnoses of probable severe mitral regurgitation, status 
post coronary artery bypass in 1992 with incomplete re-
vascularization, mild to moderate depression in left 
ventricle systolic function of probable multi-factorial 
origin, chronic renal failure, myasthenia gravis, seminoma 
diagnosed in 1968 with recurrences in 1986 and 1992, and 
chronic obstructive pulmonary disease.  It was noted the 
veteran's chronic renal failure and chronic obstructive 
pulmonary disease were thought to be secondary to 
chemotherapy.

A May 1995 hospital report, written by Dr. W.A.B., noted the 
veteran's history included exposure to nuclear fallout during 
participation in the first atomic bomb explosion in Nevada.  

The veteran's death certificate shows he died on June [redacted], 
1995, as a result of cardiomyopathy.  It was also noted that 
end stage renal disease was a significant condition 
contributing to death but was not an underlying cause.  No 
autopsy was performed.

The appellant, the veteran's surviving spouse, in her August 
1995 application for VA benefits claimed the veteran's cause 
of death was due to cancer incurred as a result of radiation 
exposure during participation in nuclear testing.  She also 
claimed the veteran's cancer treatment had destroyed one of 
his kidneys and had hindered treatment efforts for heart 
trouble.  

In correspondence dated in March 1996 the veteran's private 
physician, Dr. C.A.B., noted the veteran's seminoma had been 
discovered in 1968 with recurrence after an 18 year period of 
remission and a second recurrence years later.  The physician 
stated the veteran's disorder was very unusual in that he 
experienced recurrences 18 and 24 years after his original 
care when the medical standard for seminomas indicated they 
were cured if they did not recur after 2 years.  It was noted 
that this recurrence was extremely unusual and strongly 
implied the veteran had a problem with his immune system.  It 
was also noted that the veteran's myasthenia gravis was  a 
known autoimmune problem and that radiation exposure was a 
known cause of immune deficiency which raised the significant 
question of a link between seminoma and myasthenia gravis.  
The physician opined that the veteran's radiation exposure in 
the 1950's may have contributed to his seminoma and 
myasthenia gravis and that his exposure had been a 
significant contributing factor in his ongoing health 
problems.

In her April 1996 notice of disagreement the appellant 
claimed the veteran's heart disorder and renal failure were 
the result of his cancer treatment.  She also expressed 
disagreement with the RO finding that the veteran's cancer 
had spread to the lungs from another area of the body.  She 
claimed the veteran's lung cancer could not be dissociated as 
a contributing factor in his cause of death nor from his 
exposure to radiation in 1951.  

At her personal hearing the appellant testified the veteran's 
physician in 1968 indicated the veteran's exposure to an A-
bomb explosion probably caused his testicular tumor but that 
she did know if that doctor was still available.  Transcript, 
p. 4 (April 1998).  She stated the veteran had been treated 
for testicular swelling approximately one year after service 
but stated the doctor's records were probably not available.  
Tr., pp. 4-5.  The appellant's daughter testified that Dr. 
C.A.B. stated the veteran's cancer could be related to 
radiation exposure and that the veteran's oncologist, while 
not affirmatively relating the disorder to radiation 
exposure, agreed it could have been related.  Tr., p. 6.  

The appellant further testified that none of the veteran's 
immediate family had ever had cancer.  Tr., p. 10.  She 
stated she believed there was a possibility that the 
veteran's lung cancer could have represented a new primary 
group of tumors rather than a recurrence of his testicular 
tumor.  Tr., p. 11.  She also restated her contention that 
the veteran's cause of death was the result of his lung 
cancer and chemotherapy treatment.  Tr., p. 14.  

Correspondence dated in May 1999 from the Department of 
Defense, Defense Threat Reduction Agency, reported a search 
of dosimetry data revealed a recorded dose of 0.06 rem gamma 
for the veteran.  It was noted that a scientific dose 
reconstruction study indicated the veteran's total dose 
estimate had an upper bound of 0.1 rem gamma, but that 
additional scientific reconstruction reports indicated the 
veteran had no potential for neutron radiation exposure and 
no potential for internal exposure.  

A June 1999 medical opinion from the Office of the VA Chief 
Public Health and Environmental Health Officer (Under 
Secretary for Health) noted the veteran's post-service 
medical problems included metastatic seminoma of the testicle 
and myasthenia gravis, a neurological disease felt to be due 
to an autoimmune reaction.  The physician, citing Mettler and 
Upton, Medical Effects of Radiation, 2nd edition, page 169, 
noted that no causal association between radiation exposure 
and cancer of the testes had been shown in epidemiological 
studies and that the testis were believed to be relatively 
insensitive to cancer induction by radiation.  It was also 
noted, citing Institute of Medicine Report, Adverse 
Reproduction Outcomes in Families of Atomic Veterans: The 
Feasibility of Epidemiologic Studies, 1995, pages 23-24, that 
damage to the neurological or immune system other than 
neoplastic transformation, if caused by radiation, would be 
an example of a deterministic effect which had a close to 
zero probability of harm in most healthy individuals at doses 
of less than 10 rem.  The physician found it was unlikely 
that the veteran's testicular seminoma or myasthenia gravis 
could be attributed to ionizing radiation exposure in 
service.

A June 1999 Advisory Opinion from the VA Director of 
Compensation and Pension Service (Under Secretary for 
Benefits) noted the Under Secretary for Health's report and 
found that a review of the evidence in its entirety revealed 
no reasonable probability that the veteran's disability was 
the result of radiation exposure during service.

The appellant's January 2000 informal hearing presentation 
requested the case be referred to an independent expert for 
an opinion.  The appellant stated VA had, in essence, 
improperly discounted the expert opinion of Dr. C.A.B., and 
that while the other expert opinions stated radiation 
exposure did not contribute to the veteran's death they did 
not provide an opinion as to the etiology of the veteran's 
disability.

Analysis

Initially, the Board notes the appellant's claim is found to 
be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based upon the March 1996 private medical opinion, 
she has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The Board notes the veteran reported he received no relevant 
medical treatment during active service and that the 
appellant testified pertinent medical records associated with 
veteran's treatment within one year of service and in 1968 
were unavailable.  The Board is therefore satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection can be 
granted for a malignant tumor if it becomes manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309(a) (1999).  

Service connection for disability claimed as attributable to 
exposure to ionizing radiation during service can be 
demonstrated by three different methods.  Davis v. Brown, 10 
Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  First, service connection can be granted for 
certain types of cancer specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to the provisions of 38 C.F.R. § 3.311 
(1999).  Third, service connection may be granted under 
38 C.F.R. § 3.303(d) when it is established that a disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A "radiation-exposed veteran" is a veteran who while 
serving on active duty or on active duty for training or 
inactive duty training participated in a radiation-risk 
activity.  38 C.F.R. § 3.309(d)(3).  "Radiation-risk 
activity" is defined as onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b).  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation and includes all cancers.  See 38 C.F.R. 
§ 3.311(b)(2). 

When it is determined that a veteran who was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, subsequently developed 
a radiogenic disease, and such disease first became manifest 
within a requisite time period the claim will be referred to 
the Under Secretary for Benefits for further consideration.  
38 C.F.R. § 3.311(b).

If after review the Under Secretary for Benefits is convinced 
sound scientific and medical evidence supports the conclusion 
that it is at least as likely as not the veteran's disease 
resulted from exposure to radiation in service, the Under 
Secretary for Benefits shall so inform the RO of jurisdiction 
in writing.  The Under Secretary for Benefits shall set forth 
the rationale for this conclusion, including an evaluation of 
the claim under the applicable factors specified in this 
section.  If the Under Secretary for Benefits determines 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall so inform the RO office of 
jurisdiction in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311(c).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (Court held that a 
witness must be competent in order for statements or 
testimony to be probative as to the facts under 
consideration).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In this case, although the veteran's death certificate lists 
the cause of death as cardiomyopathy with end stage renal 
failure as a contributing factor, the record includes 
probative medical evidence relating these disorders to the 
veteran's cancer treatment.  The appellant does not contend 
and the record does not show that cardiopathy or renal 
disease was in any way related to service or manifested until 
many years thereafter.  Likewise, cancer was not manifested 
in service and there is no basis to establish service 
connection on a direct basis.  The determinative matters in 
this appeal are whether the veteran's cause of death met the 
criteria for presumptive service connection and whether a 
disability was incurred as a result of radiation exposure 
during active service. 

The medical evidence of record demonstrates the veteran first 
received a diagnosis of seminoma in 1968, and that 
subsequently he experienced recurrences in 1986 and 1992.  
Although the appellant and the veteran claimed the disorder 
had its onset when the veteran was treated for testicular 
swelling within one year of his separation from active 
service, no competent medical opinion has been provided which 
substantiates that contention.  Therefore, the Board finds 
the veteran's seminoma is not shown to have been manifest to 
a degree of 10 percent or more within one year of his 
separation from active service and the presumption of service 
connection for malignant tumors under 38 C.F.R. § 3.309(a) is 
not warranted.

Based upon the evidence of record, the Board finds the 
veteran was exposed to radiation as a participant in 
Operation BUSTER-JANGLE; therefore, a presumption of service 
connection is warranted if the veteran's death occurred as a 
result of a disease specific to radiation-exposed veterans 
under the provisions of 38 C.F.R. § 3.309(d).  The medical 
evidence in this case includes an August 1986 pathology 
report which found metastatic carcinoma consistent with 
metastatic malignant germ cell tumor and histologic features 
suggestive of seminoma with intermixed embryonal carcinoma.  
Embryonal carcinoma is a malignant neoplasm of the testis.  
See Stedman's Medical Dictionary 278 (26th ed. 1995).  The 
Board notes, however, that cardiomyopathy, end stage renal 
disease, seminoma, and embryonal carcinomas are not listed as 
diseases specific to radiation-exposed veterans.  See 
38 C.F.R. § 3.309(d)(2).

Although the appellant argued it was possible that the 
veteran's metastatic carcinoma to the lung represented the 
onset of lung cancer rather than the recurrence of seminoma, 
the Board finds no competent medical evidence has been 
provided to substantiate that claim.  While the appellant and 
her daughter genuinely believe the veteran's death was 
related to radiation exposure during active service, they are 
not shown to be competent to provide opinions upon matters 
which require specialized medical expertise.  See Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, 
the Board finds the presumption of service connection for 
disease specific to radiation-exposed veterans is not 
warranted for the cause of the veteran's death.  

The Board finds, however, that the veteran's seminoma is a 
"radiogenic disease" for which entitlement to service 
connection may be established under the provisions of 
38 C.F.R. § 3.311.  In this case, the record reflects the 
Under Secretary for Benefits found, based upon a review of 
the entire record and an expert opinion from the Office of 
the Under Secretary of Health, that there was no reasonable 
possibility that the veteran's disability was the result of 
radiation exposure.  The Board notes the appellant has 
submitted no evidence from a credible source demonstrating 
that the Defense Nuclear Agency dose estimate was incorrect 
as to require a referral to an independent expert.  See 
38 C.F.R. § 3.311(a)(3).  Therefore, the Board finds 
entitlement to service connection for a radiogenic disease as 
a cause or a factor contributing substantially or materially 
to the veteran's death is not warranted.

The Board also notes that service connection may be granted 
under the provisions of 38 C.F.R. § 3.303(d) when it is 
established that a disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee, 34 F.3d 1039.  The evidence in support 
of the appellant's claim that the veteran's death occurred as 
a result of radiation exposure during service includes lay 
statements from the veteran, the appellant, and their 
daughter, as well as a March 1996 private medical opinion 
from Dr. C.A.B., the veteran's treating physician.  The Board 
finds the veteran, the appellant, and their daughter are not 
competent to provide an opinion as to matters requiring 
medical expertise.  Therefore, the Board finds their opinions 
as to the possible etiology of medical disorders contributing 
to the veteran's death have no probative value for the 
purpose of establishing service connection.

The Board notes the opinion of Dr. C.A.B. is competent 
medical evidence and that his March 1996 report clearly 
stated his opinion that the veteran's exposure to radiation 
in the 1950's may have contributed to seminoma and myasthenia 
gravis.  The rationale provided for this opinion was that the 
veteran's seminoma recurrence defied the medical standard, 
which strongly implied a problem with his immune system, and 
that myasthenia gravis was also known as an autoimmune 
problem.  The physician further stated that he believed the 
veteran's exposure to radiation in the 1950's had been a 
significant contributing factor to his ongoing health 
problems.  

The Board notes, however, that the opinion of Dr. C.A.B. as 
to the relationship between the veteran's myasthenia gravis 
disorder and radiation exposure is inconsistent with the 
August 1987 private medical report of Dr. E.S.M., which 
stated the disorder was commonly associated with underlying 
tumors, and the February 1992 private medical report of Dr. 
W.A.W., which related the veteran's disorder to chemotherapy.  

In addition, the Board notes Dr. C.A.B. cited no medical 
literature in support of his opinions and did not indicate he 
had reviewed the veteran's past medical records or any 
evidence as to the veteran's official radiation dose estimate 
prior to his report.  No information as to how the physician 
determined the veteran was exposed to radiation in the 1950's 
was provided, and there is no indication that he believed the 
radiation dose estimate of record to be incorrect or 
irrelevant.  In contrast, the June 1999 VA medical opinion 
appears to have been based upon a review of the entire 
record, including the opinion of Dr. C.A.B., reported 
radiation dose estimates, and pertinent medical literature.  

The Board also notes the record does not reflect that Dr. 
C.A.B. is a specialist in oncology or diseases specific to 
ionizing radiation exposure.  While the medical expertise of 
the June 1999 VA opinion author is not of record, the Board 
finds the references to medical literature probative of a 
greater expertise as to these matters.  The Board does not 
find that additional medical expertise is needed for an 
equitable disposition of the appeal.  See . § 20.901(1999) 

Therefore, the Board finds the evidence against the claim for 
entitlement to service connection for the cause of the 
veteran's death as a result of radiation exposure is 
persuasive.  The preponderance of the evidence in this case 
is against the appellant's claim. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death as a result of radiation exposure is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

